    Case 1:19-cr-20085-MGC Document 78 Entered on FLSD Docket 05/12/2020 Page 1 of 2


            o v U wfuw zoobx o'  tot.t-
                                      e-.> kl E '' n.c-
       V 'tca
            'kp-
               ow -Y fQ- QCA t6v-U h-W G --- ---w..1-lo2y--                        -




        v bq safv--d rrz-vyho -t. --Qccv'k
                                         .-zp
                                            -.---ct'2
                                                    '
           fq
            x-
             occ     lp.
                       y- fN e-t ecwrx-z-y1 C0 ïi-'
                        .-




-
                h                -- .
                                         O '
                                           îtc-riz-o-çolase e'e                            ..
                                                                                                kwc & e- klûw    .        -       -




             a''%-Lo-
                    G .> O CAU . ,-0-  0scw -> -- i-
        .f k.
            1'Ao- u Tx co--o-p 4.-'rtos P,-o%$
                                             '- v            A
                                                                                                                                  .
                                                Qoeîvso -Uen)c A ccon4u   èônleu
        A.                                    '
                                              îc      G iA> - o vc'r (e-ztA.c
        s                .
                             ?-?w.cf>--â. 0wx--v4                                  7- W          - -    Sov ka= o - - --
-
                             K                c     .-
                                                         tïcnoa D t LW V'gu                              -                        -
                                 '
                                 ,            G-.
                                                ), u.. ?e.
                                                         rl c V-A.s k c ./.
                                                                          .
                                                                          1+
                                                                           =                                                      -
                -   -
                        ékvq-W -ms Je-Qo> -vL- 0 -Dû> -(w ->.---                                                                  -
                             o          . -   A. >           glkcc
                                                                 p % -Y
                                                                 -   -                 -
                                                                                                 î o             > ',4ox      -   -




                      Ct tc- î unàu'%                                    -   s.
                                                                              s f'
                                                                                 tx--kpa cw               c&r    .
                                                                                                                     céo =
                                                                                                                      .


                    =           fo                                                              G koa     c                           -
                             .
                                 &- Aéocl Q o'
                                             ïczv                                û-              -= W ïn-xv .> .                      .
                    c                                    -       ,p 0 ioc-xâA                                c oaw. -
                                              tg                                                             .
                                                                                                             w


                v            Qttiica      y Q tep---
                                                   AW iô MVA-),ZA .-
                              V -- o'' --* W .-.
                                               ç.01 ->r '
                                                        tcz V cDe
            '
                                              or h                   w bpflv hyr
                                                                               .tes u-o Q tko ,x .
                                                                                                 e:fc.
                                                  Co es vA c                                    lo cr-/c/,
                                                      cfz.-zoo c                            cis (p cooka
             Case 1:19-cr-20085-MGC Document 78 Entered on FLSD Docket 05/12/2020 Page 2 of 2           o o&
                                                                                                    1-,) C''.
                                                                                                            *
                                                                                                            g r)
                                                                                                    r-
                                                                                                     k) G 4 m
                                                                                                            . ,

                                                                                                        d )Q
                                                                                                           l'h-'
'




 / C)
/; o
   (Nl 5          !t                                                                                so 7)   - .       o -,
;*.
h ,t
  (
. /
.
    C
    x
    .NIa
       %:?.e
      = <.
    >. cq
           z
           /
           ;
           o3j
           '
                                                                                                    -   O         -   a -:
      < x-
      X
         .z
              '
                                                                                                    L
                                                                                                    .
                                                                                                                                   )
      c
      œ
      >
       œ                                              fâl
                                                      (-,1
       O                                              PN
                                                      N* j
       œ                                              f.11
                                                      (%
                                                         (
                                                      Pf.
                                                      G1
                                                      6t.




      m
    * >
    x 0
      -
    * m                                               = -
                                                        >r o
                                                                                 >                                *1

    = œ
      *
                                                      =
                                                      =
                                                      = ->a f.
                                                               '. k.
                                                               %                                                  '#
                                                                                                                  !
                                                                                                                  );
                                                                                                                   .
                                                                                                                   '
                                                                                                                   >.
                                                                                                                    ,
                                                                                                                    ''
                                                                                                                   ..
                                                        -      e                 a                                  .*
                                                                                                                     l

         K                                             -=
                                                        =
                                                       =-
                                                                                                                  ?
                                                                                                                  jkJ
                                                                                                                  $'
                                                                                                                   -
                                                                                                                   $:
                                                                                                                    .*
                                                                                                                      .'
                                                                                                                     ..1
                                                                                                                       4           p*fa
                                                       =-
                                                                                 bç                               k4
                                                                                                                  <*
                                                                                                                       -
                                                                                                                                   w'G.
                                                                                                                                      x
                                                                                                                                    '
                                                                                                                                    mV.
                                                       = $7
                                                         m -'                                o-.
                                                           =           y                     .> '                   .-
                                                                                                                  Z?h.I
                                                                                                                      *            -#:'
                                                                                                                                      ,1
                                                       = '
                                                       -
                                                       =
                                                           = o q.e .um                                            o..!
                                                                                                                  C                th1
                                                                                                                                   k
                                                                                                                                     .
                                                                                                                                      '


                                                       =- j
                                                          y                      c                                                 $4
                                                                                                                                    ,.
                                                                                                                                     ).
                                                       = --                      A                                                 >..
                                                                                                                                   $
                                                       .--                       LN
                                                       ==-                       <'                                    4.t'
                                                                                                                       .              .*K
                                                                                 *                                    T A.                  .
                                                       =-
                                                       =           .       ê?'       .
                                                       =                                                                             *z.t
                                                       =
                                                       -a
                                                        *
                                                                                             4p .                      N
                                                                                                                               .      /*
                                                        <                                    & #                                   .. .
                                                                                                                                      k*.
                                                                                                                                        jP4,

                                                       =-                        y           >
                                                       =-                                    &.,
                                                                                 47
                                                                                 #j, 8
                                                                                 o
                                                                                     o                                G
                                                                                                                       >.. ,..4
                                                                                                                               '

                                                                                     r V
                                                                                     (!-'/
                                                                                                                           A
                                                                                                                           %.
                                                                                                                            .'
